DETAILED ACTION
Claims 1-16 filed October 8th 2021 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 16 of U.S. Patent No. 11,145,708 in view of Kim et al. (US2016/0190166) 
Claims 4-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 4-6, 10, 11, 15-16 of U.S. Patent No. 11,145,708 in view of Kim et al. (US2016/0190166) in view of Harada et al. (US2018/0358572).

17/497,305
US11,145,708
Kim et al. (US2016/0190166)
Harada et al. (US2018/0358572) priority from JP2017-114710
1. A display device comprising: a substrate including a display region, a non-display region on at least one side of the display region, an additional region protruding from a portion of the non-display region, and a bent region in the additional region; a plurality of pixels in the display region; first lines disposed on the substrate in the non-display region, the first lines extending along the non-display region; a first insulating layer disposed on the first lines and the substrate; second lines disposed on the first insulating layer in the non-display region; a second insulating layer in the non-display region over the second lines and having an upper surface unevenness formed by the first and second lines and including an opening that exposes the substrate of the bent region therethrough; a bent insulating layer filling in the opening and including an organic material; third lines over the second insulating layer in the non-display region; and an organic insulating layer disposed on the second insulating layer and between at least adjacent third lines in the plan view, the organic insulating layer to planarize the upper surface unevenness and including a same material as the bent insulating layer, wherein the third lines intersect the first and second lines in the non-display area with the organic insulating layer interposed therebetween.
1. A display device, comprising: a substrate including a display region to display an image, a non-display region on at least one side of the display region, an additional region protruding from a portion of the non- display region, and a bent region in the additional region; a plurality of pixels in the display region; a first insulating layer disposed on the substrate; first lines provided between the substrate and the first insulating layer in the non- display region, the first lines extending along the non-display region; second lines in the non-display region on the first insulating layer in the non-display region, the second lines being alternately disposed with the first lines; a second insulating layer in the non-display region over the second lines and having an upper surface unevenness formed by the first and second lines and including an opening that exposes the substrate of the bent region therethrough; a bent insulating layer filling in the opening and including an organic material; third lines in the non-display region over the second insulating layer and intersecting the first lines and the second lines in a plan view; and first insulating patterns disposed on the second insulating layer and between at least adjacent third lines in the plan view, the first insulating patterns to planarize the upper surface unevenness, wherein the bent insulating layer and the first insulating patterns are provided on a same layer.
The ‘708 patent recites a bent insulating layer which maps to the claimed organic insulating layer. However, the ‘708 patent does not explicitly teach wherein the third lines intersect the first and second lines in the non-display area with the organic insulating layer interposed therebetween. Kim teaches wherein the third lines intersect the first and second lines in the non-display area with the organic insulating layer interposed therebetween. (See Kim figure 2 and paragraph 42, 59-61 where the plurality of pixel power lines PL are connected to a driving power supply line 121 prepared in the non-display area where they cross the reference power line 140) Therefore, it would have been obvious for one of ordinary skill in the art to modify the ‘708 patent with the routing lines of Kim for the advantage of/ benefit of using known routing methods of power lines to yield the predictable results of routing power to desired places in electronic devices. 


2. The display device of claim 1, wherein the first insulating patterns include a same material as the bent insulating layer.


2. The display device of claim 1, wherein at least a portion of the organic insulating layer is between the first lines and the third lines and between the second lines and the third lines.
3. The display device of claim 2, wherein at least a portion of the first insulating patterns are between the first lines and the third lines and between the second lines and the third lines.


3. The display device of claim 1, wherein the organic insulating layer is disposed only in the non-display region on the second insulating layer.
16. The display device of claim 1, wherein the first insulating patterns are disposed only in the non-display region on the second insulating layer.


4. The display device of claim 2, wherein the organic insulating layer is formed in a same process as the bent insulating layer, and the bent insulating layer and the organic insulating layer are provided on a same layer.


See Harada paragraph 118 where layers are formed via chemical vapor disposition or sputtering. Therefore, it would have been obvious for one of ordinary skill in the art to use known methods of manufacturing for their intended purpose.
5. The display device of claim 4, wherein a width of the third lines is greater than a width of the first lines and the second lines.

See Kim figure 2 and paragraph 42, 59-61 where the plurality of pixel power lines PL (first and second power lines) are thinner than the reference power line 140 (third power line)

6. The display device of claim 4, wherein a distance between the third lines is wider than a distance between the first lines and a distance between the second lines, in a plan view.

See Kim figure 11 and paragraphs 122-123 where the power may be split into power sharing lines PSL which are spaced further apart than the pixel lines PL)

7. The display device of claim 6, wherein the organic insulating layer is disposed between at least adjacent third lines in the plan view.


See Harada figure 4 and paragraphs 95-96 where the wiring layers have dielectric insulating layers between them in the plan view. Therefore, it would have been obvious for one of ordinary skill in the art that the wires would be insulated from each other to prevent interference.
8. The display device of claim 6, further comprising: data connection lines in the non-display region to apply data signals to the pixels; scan connection lines in the non-display region to apply scan signals to the pixels; power connection lines in the non-display region to apply a power source to the pixels; and emission control connection lines in the non-display region to apply emission control signals to the pixels, wherein, in the plan view, the scan connection lines, the power connection lines, and the emission control connection lines intersect the data connection lines.
4. The display device of claim 3, further comprising: data connection lines in the non-display region to apply data signals to the pixels; scan connection lines in the non-display region to apply scan signals to the pixels; power connection lines in the non-display region to apply a power source to the pixels; and emission control connection lines in the non-display region to apply emission control signals to the pixels, wherein, in the plan view, the scan connection lines, the power connection lines, and the emission control connection lines intersect the data connection lines.


9. The display device of claim 8, further comprising: a first power line extending from the additional region to the non-display region and connected to the power connection lines to supply a first power source to the pixels; and a second power line extending from the additional region to the non-display region, the second power line to supply a second power source to the pixels, wherein the data connection lines extend to the additional region to intersect the first power line and the second power line.
10. The display device of claim 9, further comprising: a first power line extending from the additional region to the non-display region and connected to the power connection lines to supply a first power source to the pixels; and a second power line extending from the additional region to the non-display region, the second power line to supply a second power source to the pixels, wherein the data connection lines extend to the additional region to intersect the first power line and the second power line.


10. The display device of claim 9, wherein a voltage of the first power source is different from a voltage of the second power source, and the first power line and the second power line are disposed on the second insulating layer.
11. The display device of claim 10, wherein: a voltage of the first power source is different from a voltage of the second power source, and the first power line and the second power line are on the second insulating layer.


11. The display device of claim 10, wherein a portion of the first power line is disposed on the organic insulating layer.


See Harada figure 4 and paragraphs 95-96 where the wiring layers have dielectric insulating layers between them in the plan view. Therefore, it would have been obvious for one of ordinary skill in the art that the wires would be insulated from each other to prevent interference.
12. The display device of claim 10, wherein the third lines include the first power line and the second power line, and the first power line and the second power line are disposed to be spaced from each other.


See Harada figure 4 and paragraphs 95-96 where the wiring layers have dielectric insulating layers between them in the plan view. Therefore, it would have been obvious for one of ordinary skill in the art that the wires would be insulated from each other to prevent interference.
13. The display device of claim 12, wherein the organic insulating layer is disposed between the first power line and the second power line, in the plan view.


See Harada figure 4 and paragraphs 95-96 where the wiring layers have interlayer insulating layers between them in the plan view. Therefore, it would have been obvious for one of ordinary skill in the art that the wires would be insulated from each other to prevent interference.
14. The display device of claim 9, wherein the data connection lines include first data connection lines disposed on the substrate and second data connection lines disposed between the first insulating layer and the second insulating layer, the first lines include the first data connection lines, and the second lines include the second data connection lines.
5. The display device of claim 4, wherein: the data connection lines include first data connection lines disposed on the first insulating layer and second data connection lines disposed between the first insulating layer and the second insulating layer, the first lines include the first data connection lines, and the second lines include the second data connection lines.


15. The display device of claim 14, wherein the third lines include the scan connection lines, the power connection lines, and the emission control connection lines, and the scan connection lines, the power connection lines, and the emission control connection lines are disposed to be spaced from each other, in the plan view.
6. The display device of claim 5, wherein: the third lines include the scan connection lines, the power connection lines, and the emission control connection lines, and the scan connection lines, the power connection lines, and the emission control connection lines are disposed to be spaced from each other, in the plan view.


16. The display device of claim 14, wherein the bent insulating layer filling in the opening is between the substrate and a portion of the data connection lines.
15. The display device of claim 4, wherein the bent insulating layer filling in the opening is between the substrate and a portion of the data connection lines.





As mapped about above, claims 1-16 are rejected under double patenting over U.S. Patent No. 11,145,708 in view of Kim et al. (US2016/0190166) in view of Harada et al. (US2018/0358572).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624